MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                         FILED
      this Memorandum Decision shall not be
                                                                               Jul 27 2020, 9:17 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                   CLERK
                                                                               Indiana Supreme Court
      the defense of res judicata, collateral                                     Court of Appeals
                                                                                    and Tax Court

      estoppel, or the law of the case.


      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      Brian Hook                                                Curtis T. Hill, Jr.
      Pendleton, Indiana                                        Attorney General of Indiana
                                                                Courtney L. Staton
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Brian Hook,                                               July 27, 2020
      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                20A-PC-306
              v.                                                Appeal from the
                                                                Wayne Superior Court
      State of Indiana,                                         The Honorable
      Appellee-Respondent.                                      Clay M. Kellerman, Special Judge
                                                                Trial Court Cause No.
                                                                89D03-1905-PC-2



      Kirsch, Judge.


[1]   Brian Hook (“Hook”) appeals the denial of his petition for post-conviction relief

      raising two issues:


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020                     Page 1 of 13
                 I. Whether the trial court misled Hook during the guilty plea
                 hearing by failing to advise him that a felony conviction could be
                 used in the future to allege that Hook was an habitual offender;
                 and,


                 II. Whether trial counsel was ineffective.


[2]   We affirm.


                                       Facts and Procedural History
      On March 13, 2012, Hook pleaded guilty to Class D felony operating a motor

      vehicle while intoxicated (“the 2012 OWI conviction”). Tr. Vol. II at 2, 6, 13-

      17.1 Before he pleaded guilty, the trial court advised Hook of the potential

      penalty range he faced and the rights he was waiving by pleading guilty. Id. at

      5, 7-10. It also advised Hook that he was “creating a permanent adult felony

      record” and that this record could “be counted against” him in the future,

      which may cause him to “receive a worse sentence than” he might receive if he

      did not have those convictions on his record. Id. at 9. The trial court advised

      Hook that, by pleading guilty to OWI, the conviction could be used in the

      future to allege that Hook was a habitual substance offender2 or a habitual

      traffic violator.3 Id. Hook indicated that he understood. Id. The trial court did




      1
        Citations to the record are as follows: “Tr” indicates citations to the transcript from Hook’s plea and
      sentencing hearing, which resulted in the 2012 OWI conviction, and “PC” indicates citations to the transcript
      for the 2019 hearing on Hook’s PCR petition.
      2
          See Ind. Code § 35-50-2-10 (repealed July 1, 2014).
      3
          See Ind. Code § 9-30-10-4.


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020                    Page 2 of 13
      not advise Hook that an OWI conviction could be used in the future to allege

      that Hook was an habitual offender. The trial court also told Hook that his

      conviction, as a motor vehicle offense, would be sent to the Bureau of Motor

      Vehicles and would be added to his permanent driving record. Id. Hook

      indicated that he understood this effect of his guilty plea. Id. At the end of the

      hearing, the trial court sentenced Hook to the Indiana Department of

      Correction for one year. Id. at 47-48; Appellant’s App. Vol. 2 at 11-12.


[3]   On February 26, 2015, Hook was convicted of burglary as a Class B felony,

      battery as a class A misdemeanor, and adjudicated an habitual offender with

      the 2012 OWI conviction serving as one of the predicate convictions for his

      habitual offender status. Id. at 60. He was sentenced to twenty years for the

      burglary conviction and one year for the battery conviction, and his sentence

      was enhanced by twenty years because of the habitual offender adjudication,

      yielding an aggregate sentence of forty-one years. Id. at 60-61. On May 8,

      2019, Hook filed a verified petition for post-conviction relief, contending that

      trial counsel was ineffective in two ways regarding his 2012 OWI conviction:

      1) she allegedly failed to advise Hook that if he pleaded guilty, the 2012 OWI

      conviction could be used in the future to support an allegation that Hook was

      an habitual offender and 2) she failed to ask the trial court to impose alternative

      misdemeanor sentencing by entering judgment on the 2012 OWI conviction as

      a Class A misdemeanor, instead of as a Class D felony. Appellant’s App. Vol. 2

      at 13-20. Hook also argued that the trial court misled him during the 2012 plea

      and sentencing because, while it advised him about the possibility that the 2012


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020   Page 3 of 13
      OWI conviction could support future adjudications for being a habitual traffic

      violator or habitual substance offender, it failed to advise him that the 2012

      OWI conviction could be used to support a future habitual offender

      adjudication. He claims that because of these failures, his plea was not

      knowing, intelligent, and voluntary. Id.


[4]   At the September 13, 2019 hearing on Hook’s petition for post-conviction relief,

      Hook’s trial attorney testified that before Hook pleaded guilty to the 2012 OWI

      charge, she had advised him that such a conviction could be used in the future

      to support a habitual offender adjudication and that there were notes in her file

      to confirm that she had advised Hook to this effect. PC Tr. Vol. II at 5-10;

      State’s Ex. 1. She testified that she had not argued for alternative misdemeanor

      sentencing because she believed Hook was ineligible for that sentencing option

      because Hook had three pending matters: 1) the instant Class D felony OWI

      charge; 2) another Class D felony OWI charge; and 3) a request by the State to

      revoke his probation because of the new charges. PC Tr. at 7; Tr. Vol. II at 4.


[5]   On January 14, 2020, the post-conviction court denied Hook’s petition for post-

      conviction relief. Appellant’s App. Vol. 2 at 8-9. It determined that the trial court

      had appropriately advised Hook of the “possibility of a future worse sentence

      due to having felonies on his record” and that his decision to enter into the plea

      agreement was knowing, intelligent, and voluntary. Id. The post-conviction

      court also determined that Hook was not denied the effective assistance of

      counsel as to his sentence. Id. at 9. The court found that trial counsel had



      Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020   Page 4 of 13
      called several witnesses, introduced several pieces of evidence, and argued that

      the trial court should consider numerous mitigating factors. Id.


                                     Discussion and Decision
[6]   The petitioner in a post-conviction proceeding bears the burden to establish

      grounds for relief by a preponderance of the evidence. Humphrey v. State, 73

      N.E.3d 677, 681-82 (Ind. 2017). When appealing the denial of a petition for

      post-conviction relief, the petitioner is appealing a negative judgment. Campbell

      v. State, 19 N.E.3d 271, 274 (Ind. 2014). Thus, he must show that the evidence

      leads unerringly and unmistakably to a conclusion opposite to the post-

      conviction court’s conclusion. Humphrey, 73 N.E.3d at 681. Although we do

      not defer to the post-conviction court’s legal conclusions, its findings and

      judgment will be reversed only upon a showing of clear error which leaves us

      with the definite and firm conviction that the trial court erred. Id. at 682.


          I. Was Hook’s Plea Knowing, Intelligent, and Voluntary?
[7]   Hook contends his guilty plea was not knowing, intelligent and voluntary

      because the trial court misled him by advising him that an OWI conviction

      could be used to support a future charge that Hook was an habitual traffic

      violator or habitual substance offender, but failing to warn him that an OWI

      conviction could also be used to support a future habitual offender allegation.


[8]   A petitioner who claims that his plea was involuntary and unintelligent must

      plead specific facts from which the finder of fact could conclude by a

      preponderance of the evidence that the trial court’s failure to make a full inquiry

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020   Page 5 of 13
in accordance with Indiana Code section 35-35-1-2 rendered his decision

involuntary or unintelligent. Stoltz v. State, 657 N.E.2d 188, 190 (Ind. Ct. App.

1995) (citing White v. State, 497 N.E.2d 893, 905 (Ind. 1986)). At the time Hook

pleaded guilty, Indiana Code section 35-35-1-2 provided:


        (a) The court shall not accept a plea of guilty or guilty but
        mentally ill at the time of the crime without first determining that
        the defendant:


        (1) understands the nature of the charge against him;


        (2) has been informed that by his plea he waives his rights to:


        (A) a public and speedy trial by jury;


        (B) confront and cross-examine the witnesses against him;


        (C) have compulsory process for obtaining witnesses in his favor;
        and


        (D) require the state to prove his guilt beyond a reasonable doubt
        at a trial at which the defendant may not be compelled to testify
        against himself;


        (3) has been informed of the maximum possible sentence and
        minimum sentence for the crime charged and any possible
        increased sentence by reason of the fact of a prior conviction or
        convictions, and any possibility of the imposition of consecutive
        sentences;




Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020   Page 6 of 13
              (4) has been informed that the person will lose the right to
              possess a firearm if the person is convicted of a crime of domestic
              violence (IC 35-41-1-6.3); and


              (5) has been informed that if:


              (A) there is a plea agreement as defined by IC 35-35-3-1; and


              (B) the court accepts the plea;


              the court is bound by the terms of the plea agreement.


              (b) A defendant in a misdemeanor case may waive the rights
              under subsection (a) by signing a written waiver.


              (c) Any variance from the requirements of this section that does
              not violate a constitutional right of the defendant is not a basis
              for setting aside a plea of guilty.


      Ind. Code § 35-35-1-2.


[9]   Hook does not contend that the trial court did not give these advisements, and,

      therefore, we reject Hook’s claim that the trial court’s failure to advise him that

      an OWI conviction could be used in the future for a habitual offender charge

      rendered his plea unknowing, unintelligent, and involuntary. In advising Hook

      pursuant to Indiana Code section 35-35-1-2, the trial court did everything it was

      required to do because advisements about potential future consequences, such

      as an habitual offender charge, are collateral matters that a trial court is not

      required to address during a guilty plea hearing. See Owens v. State, 437 N.E.2d


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020   Page 7 of 13
       501, 504 (Ind. Ct. App. 1982) (potential future habitual offender status is a

       collateral consequence of a guilty plea). The trial court “is not required to

       inform the defendant of the possible collateral consequences of his plea as long

       as the defendant has knowledge and understands the penalty or range of

       penalties for the commission of the specific act to which he enters his plea of

       guilty.” Id. Hook does not contend the trial court did not advise him about the

       penalty ranges.


[10]   Moreover, we have previously held that that a trial court’s decision to not

       advise a person about a potential future enhancement did not mean the plea

       was not knowing, intelligent, and voluntary. In Stoltz, 657 N.E.2d at 92, we

       held that the defendant’s plea of guilty to operating a motor vehicle with blood

       alcohol level greater than .10% was not rendered involuntary by the trial court's

       failure to inform the defendant that the conviction would result in an automatic

       ten-year license suspension because a license suspension was a collateral

       consequence of the guilty plea. Similarly, in Allender v. State, 560 N.E.2d 545,

       546 (Ind. Ct. App. 1990), we rejected a claim that a guilty plea was not

       knowing, voluntary and intelligent because the trial court did not advise the

       defendant that his driver’s license could be suspended for ten years if the Bureau

       of Motor Vehicles determined that he was an habitual traffic offender. See also

       Wright v. State, 495 N.E.2d 804, 805 (Ind. Ct. App. 1986) (rejecting defendant’s

       claim that guilty plea was not entered knowingly, intelligently, and voluntarily

       because trial court did not advise him of license suspension ramifications before




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020   Page 8 of 13
       accepting his guilty plea), trans. denied.4 Therefore, Hook has failed to

       demonstrate that the trial court’s decision to advise Hook about some, but not

       all, of the potential collateral consequences of pleading guilty means that his

       plea was not knowing, intelligent, and voluntary.


                                II. Was Trial Counsel Ineffective?
[11]   Hook argues that his trial counsel was ineffective because she failed to 1) advise

       him that an OWI conviction could be used in the future to support an habitual

       offender charge and 2) argue at sentencing that while the OWI conviction was a

       Class D felony, the trial court should have entered judgment on that conviction

       as a Class A misdemeanor.


[12]   To prevail on a claim that counsel was ineffective, a defendant must show that

       1) counsel’s performance fell below an objective standard of reasonableness

       based on prevailing professional norms; and 2) there was a reasonable

       probability that, but for counsel’s errors, the result of the proceeding would

       have been different. Jervis v. State, 28 N.E.3d 361, 365 (Ind. Ct. App. 2015),

       trans. denied. The right to effective counsel includes the plea-bargaining phase.

       Lafler v. Cooper, 566 U.S. 156, 162-63 (2012). To establish prejudice from

       counsel’s inadequate advice during plea negotiations, a defendant must show




       4
         We also observe that the trial court advised Hook that he was “creating a permanent adult felony record”
       that could cause him to “receive a worse sentence than” he might receive if he did not have those convictions
       on his record. Tr. Vol. II at 9. This statement plus the advisement from counsel about the potential exposure
       to a future habitual offender charge further convince us that Hook was not misled.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020                     Page 9 of 13
       there was a reasonable probability that he would have rejected the guilty plea

       and insisted on going to trial. Bobadilla v. State, 117 N.E.3d 1272, 1284 (Ind.

       2019). To establish this reasonable probability, a defendant must show “special

       circumstances” that support his claim that he would have proceeded to trial. Id.

       In other words, a defendant must provide facts that demonstrate why he would

       have moved forward to trial. Id. A defendant’s naked assertion that he would

       have proceeded to trial but for the bad advice is insufficient. Id. “‘Courts

       should not upset a plea solely because of post hoc assertions from a defendant

       about how he would have pleaded but for his attorney’s deficiencies.’ Judges

       should instead look to contemporaneous evidence to substantiate a defendant’s

       expressed preferences.” Id. at 1286 (quoting at Lee v. United States, 137 S.Ct.

       1958, 1967 (2017)).


[13]   Here, Hook has failed to demonstrate that trial counsel was ineffective. First,

       the record plainly establishes that counsel did, in fact, advise Hook that an

       OWI conviction could be used in the future to claim that he was an habitual

       offender. PC Tr. Vol. II at 5-10; State’s Ex. 1. Moreover, even if counsel had

       failed to provide such information, Hook has failed to establish prejudice

       because he does not support his allegations with facts that demonstrate

       “rational reasons” for him to proceed to trial. See Bobadilla, 117 N.E.3d at




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020   Page 10 of 13
       1284. Hook’s bare assertion, that but for counsel’s alleged advice he would

       have proceeded to trial, does not suffice.5


[14]   Hook has also failed to demonstrate that trial counsel was ineffective for failing

       to argue at sentencing that the trial court should enter judgment on Class D

       felony OWI as a Class A misdemeanor. At the time Hook pleaded guilty, the

       relevant statute provided, in part:


                (b) Notwithstanding subsection (a), if a person has committed a
                Class D felony, the court may enter judgment of conviction of a
                Class A misdemeanor and sentence accordingly. However, the
                court shall enter a judgment of conviction of a Class D felony if:


                (1) the court finds that:


                (A) the person has committed a prior, unrelated felony for which
                judgment was entered as a conviction of a Class A misdemeanor;
                and


                (B) the prior felony was committed less than three (3) years
                before the second felony was committed [.] . . .


       Ind. Code § 35-50-2-7.




       5
         Hook also argues trial counsel was ineffective because during the guilty plea hearing she failed to ask the
       trial court to advise Hook that an OWI conviction could later support an habitual offender allegation. This
       claim has no merit because as we explained earlier in this decision, the trial court was not obligated to advise
       Hook about any potential collateral consequences of pleading guilty and also because trial counsel had
       advised Hook that an OWI conviction could be used to support a future habitual offender charge. See PC Tr.
       Vol. II at 5-10; State’s Ex. 1.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020                       Page 11 of 13
[15]   We first observe that Hook’s argument fails because he has not demonstrated

       that he would, in fact, have been eligible for this sentencing option. Hook

       carries the burden to establish grounds for post-conviction relief, and, because

       he is appealing a negative judgment, he must show that the evidence leads

       unerringly and unmistakably to a conclusion opposite that reached by the post-

       conviction trial court. Humphrey, 73 N.E.3d at 681-82. Hook fails to allege and

       provide supporting evidence that he had not committed a prior unrelated felony

       for which judgment was entered as a conviction of a Class A misdemeanor and,

       if he had committed such a prior unrelated felony, the prior unrelated felony

       was committed more than three years before the second felony was committed;

       Hook’s failure to do so is a failure to establish that he would have been eligible

       for alternative misdemeanor sentencing. See Ind. Code § 35-50-2-7(b)(1).


[16]   Moreover, even if Hook was eligible for alternative misdemeanor sentencing, he

       has failed to show the trial counsel was ineffective for not arguing for that

       sentencing option because he has not shown there was a reasonable probability

       that the trial court would have actually entered judgment on the conviction as a

       Class A misdemeanor. See Jervis, 28 N.E.3d at 365 (petitioner must

       demonstrate that but for counsel’s errors, the result of the proceeding would

       have been different). A trial court has broad discretion whether to grant

       alternative misdemeanor sentencing. F.D.F. v. State, 916 N.E.2d 708, 711 (Ind.

       Ct. App. 2009).


[17]   In 2012, when Hook pleaded guilty to OWI, he had an additional Class D

       felony OWI charge pending and had violated the terms and conditions of his

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020   Page 12 of 13
       probation for a 2011 conviction for Class D felony OWI while endangering a

       person. Tr. Vol. II at 7. Between 2008 and the time of Hook’s 2012 guilty plea,

       he had accumulated four separate OWI convictions Id. at 41. Before imposing

       the sentence, the sentencing court described Hook’s criminal history as

       “frightening,” “particularly troubling,” and “crazy bad.” Id. at 45, 47.

       Considering this criminal history, Hook has not persuaded us that if trial

       counsel had argued for alternative misdemeanor sentencing, there would have

       been a reasonable probability that the trial court would have used its discretion

       to grant alternative misdemeanor sentencing. See Jervis, 28 N.E.3d at 365.

       Accordingly, Hook has failed to demonstrate that trial counsel was ineffective

       for failing to argue for alternative misdemeanor sentencing. 6


[18]   Affirmed.


       Najam, J., and Brown, J., concur.




       6
         We also observe that trial counsel zealously represented Hook at the guilty plea sentencing hearing.
       Among other things, she called several witnesses, introduced several pieces of evidence, and argued that the
       trial court should consider numerous mitigating factors. Appellant’s App. Vol. 2 at 9.



       Court of Appeals of Indiana | Memorandum Decision 20A-PC-306 | July 27, 2020                    Page 13 of 13